 1   JAMES C. NIELSEN (111889)
 2    jnielsen@nielsenhaley.com
     CHRISTINE YOUNG (253964)
 3    cyoung@nielsenhaley.com
     NIELSEN, HALEY & ABBOTT LLP
 4
     100 Smith Ranch Road, Suite 350
 5   San Rafael, California 94903
     Telephone: (415) 693-0900
 6
     Facsimile: (415) 693-9674
 7
     Attorneys for Plaintiff
 8   MESA UNDERWRITERS SPECIALTY INSURANCE COMPANY
 9
                                 UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11

12
     MESA UNDERWRITERS SPECIALTY                       No.: 4:18-cv-03592-HSG
13   INSURANCE COMPANY F/K/A
     MONTPELIER U.S. INSURANCE                         STIPULATION REGARDING
14
     COMPANY,                                          SUMMARY-JUDGMENT BRIEFING
15                                                     SCHEDULE AND HEARING;
                   Plaintiff,
16          v.                                         ORDER
17
     FIRST MERCURY INSURANCE
18   COMPANY,                                          L.R. 7-12
19
                   Defendant.
20

21
            Per the Court’s September 19, 2018, minute order directing the parties to e-file a
22
     stipulation and proposed order setting a briefing schedule for plaintiff’s motion for
23

24   summary judgment, the parties stipulate to the following schedule:

25          Plaintiff’s Opening Brief: October 19, 2018
26
            Defendant’s Opposition:     November 12, 2018
27
            Plaintiff’s Reply:          November 29, 2018
28
                                                   1
                                        STIPULATION AND ORDER
            Hearing:                    December 13, 2018
 1

 2

 3          IT IS SO STIPULATED.

 4   October 1, 2018                          NIELSEN, HALEY & ABBOTT LLP
 5
                                        By: ___/s/ Christine Young_______________________
 6                                            James C. Nielsen
 7                                            Christine Young
                                              Attorneys for Plaintiff
 8                                            MESA UNDERWRITERS SPECIALTY INSURANCE
                                              COMPANY
 9

10
     October 1, 2018                          SINNOTT, PUEBLA, CAMPAGNE & CURET,
11                                            APLC
12                                      By: __/s/ Blaise S. Curet_________________________
13                                            Blaise S. Curet
                                              Randy M. Marmor
14                                            Attorneys for Defendant
                                              FIRST MERCURY INSURANCE COMPANY
15

16
                                   SIGNATURE ATTESTATION
17
            I, Christine Young, am the ECF user whose ID and password are being used to file
18
     this stipulation. I attest that concurrence in the filing of this document has been obtained
19
     from the other signatory.
20

21
     October 1, 2018                          NIELSEN, HALEY & ABBOTT LLP
22

23

24                                          By: _/s/ Christine Young_____________________
                                                  Attorneys for Plaintiff
25                                               MESA UNDERWRITERS SPECIALTY INSURANCE
26                                               COMPANY

27

28
                                                    2
                                        STIPULATION AND ORDER
 1

 2                                            ORDER
 3         PURSUANT TO STIPULATION, IT IS SO ORDERED that the parties shall adhere
 4   to the following briefing schedule for plaintiff’s motion for summary judgment:
 5
           Plaintiff’s Opening Brief: October 19, 2018
 6

 7         Defendant’s Opposition:     November 12, 2018
 8         Plaintiff’s Reply:          November 29, 2018
 9

10   A hearing on this matter is scheduled for January 10, 2019, at 2:00 p.m. in Courtroom 2,

11   4th Floor, 1301 Clay Street, Oakland, California.

12

13   DATED: October 2, 2018                   ___________________________________
14                                            Hon. Haywood S. Gilliam, Jr.
                                              United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
                                       STIPULATION AND ORDER
